Silverman, J.,
concurs in a memorandum as follows: I adhere to my views as stated in my opinion in Shapiro v Dwelling Managers (92 AD2d 52) as to the proper interpretation and effect of section 226-b of the Real Property Law. But in view of the division of opinion among the Judges of this court on that point, and the fact that the alternative is to have the apartment remain vacant at a financial loss either to the tenant or the landlord depending on the final judgment, I cannot disagree with Special Term’s exercise of discretion in granting a preliminary mandatory injunction to permit occupancy at least until final judgment.